Exhibit 10.3
GATX CORPORATION
2004 EQUITY INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AGREEMENT
     THIS AGREEMENT, entered into as of                     , by and between the
Participant and GATX Corporation (the “Company”);
     WHEREAS, the Company maintains the GATX Corporation 2004 Equity Incentive
Compensation Plan (the “Plan”), which is incorporated into and forms a part of
this Agreement, and the Participant has been selected by the Compensation
Committee of the Board of Directors of the Company which has been charged with
the responsibility of administering the Plan (the “Committee”) to receive
Performance Shares under the Plan;
     NOW, THEREFORE, IT IS AGREED, by and between the Company and the
Participant, as follows:

1.   Terms of Award. The following terms used in this Agreement shall have the
meanings set forth in this paragraph 1:

The “Participant” is                     .
The “Grant Date” is                     .
The “Performance Period” is January 1, 20___to December 31, 20___.
The number of Performance Shares granted under this Agreement is
                    . Such number of Performance Shares is sometimes referred to
in this Agreement as the “Target Grant.”
Other terms used in this Agreement are defined in paragraph 13 or elsewhere in
this Agreement or in the Plan.

2.   Grant. The Participant is hereby granted the number of Performance Shares
set forth in paragraph 1, subject to the terms of the Plan and this Agreement.

3.   Vesting, Transfer and Forfeiture

  (a)   Subject to the terms hereof, if, for each of the three years during the
Performance Period, the Company’s Total Gross Income Less Total Ownership Costs
(as reported on the Company’s audited income statement for each year during the
Performance Period) is greater than $                     (the “Threshold
Goal”), then, following the Committee’s certification that the Threshold Goal
has been achieved, the Participant shall be entitled to the number of shares set
forth in the 2009 resolution of the Committee providing for the grant of this
award (the “Unadjusted

 



--------------------------------------------------------------------------------



 



      Award Amount”). However, if the Threshold Goal is not achieved for the
Performance Period, the Unadjusted Award Amount shall be zero.     (b)   After
the end of the Performance Period, the Committee shall determine the number of
the Participant’s Performance Shares that have been earned for the Performance
Period in accordance with the schedule in Exhibit 1, weighted by the percentages
set forth in the column captioned “Weight” on Exhibit 2, and calculated in the
manner set forth on Exhibit 2 (provided that the determination under this
paragraph (b) shall be subject to paragraph 8). The Unadjusted Award Amount
shall be reduced to the number of Performance Shares determined to be earned in
accordance with the foregoing provisions of this paragraph (b), and any unearned
portion of the Unadjusted Award Amount or Performance Shares shall be forfeited.
In no event shall the shares earned by the Participant exceed the Unadjusted
Award Amount.     (c)   As soon as practicable after the Committee has made the
determination of the number of the earned shares under paragraph (a) and
(b) above, that number of shares of common stock of the company (“Shares”) shall
be transferred to the Participant.     (d)   Notwithstanding the foregoing
provisions of this paragraph 3, the Participant’s Performance Shares shall be
determined and exchanged for Shares and the Participant shall be vested therein,
and become owner thereof free and clear of all restrictions otherwise imposed by
this Agreement, as follows:

  (i)   If the Participant’s employment is involuntarily terminated by the
Company other than for Cause, not less than eighteen (18) months following the
beginning of the Performance Period but on or prior to the end of the
Performance Period, he or she will be entitled to a pro rata portion of his or
her Performance Shares hereunder equal in number to the product of the number of
Performance Shares to which the Participant would otherwise be entitled in
accordance with the foregoing provisions of this paragraph 3, multiplied by a
fraction (not greater than one), the numerator of which is the number of full
and fractional months the Participant is employed by the Company or its
Subsidiaries during the period beginning on the date of commencement of the
Performance Period, and ending on the Date of Termination and the denominator of
which is 36, the number of months in the Performance Period. The Performance
Shares to which the Participant is entitled pursuant to this subparagraph
(i) shall be distributed to the Participant free and clear of all restrictions
as soon as practical following the determinations described in paragraphs
(a) and (b) above.

2



--------------------------------------------------------------------------------



 



  (ii)   If the Participant’s Date of Termination occurs by reason of the
Participant’s death, Retirement or Disability prior to the end of the
Performance Period, the Participant will be entitled to distribution of a pro
rata portion of his or her Performance Shares free and clear of all restrictions
promptly following the end of the Performance Period, equal in number to the
product of the number of Performance Shares to which the Participant would
otherwise be entitled in accordance with the foregoing provisions of this
paragraph 3, multiplied by a fraction (not greater than one), the numerator of
which is the number of full and fractional months during the period beginning on
the date of commencement of the Performance Period and ending on the date of the
Participant’s death, Retirement or Disability and the denominator of which is
36, the number of months in the Performance Period. If a Participant’s Date of
Termination occurs by reason of the Participant’s death, Retirement or
Disability, as described in the first sentence of this subparagraph (ii), the
Committee may, in its sole discretion, increase the number of Performance Shares
to which the Participant is entitled, but in no event will the Participant be
entitled to a distribution that is greater than what would have been
distributable if no Date of Termination had occurred.     (iii)   Subject to the
provisions of paragraph 4.2(f) of the Plan (relating to the adjustment of
shares), if a Change in Control occurs prior to a Participant’s Date of
Termination and before the end of the Performance Period, and within two years
after the occurrence of the Change in Control the Participant’s Date of
Termination occurs by reason of discharge by the Participant’s employer without
Cause or the Participant resigns from employment with the employer for Good
Reason, the Participant shall become vested in all Performance Shares granted
under this Agreement prior to the Change in Control that are held by the
Participant as of the Date of Termination, in accordance with subparagraph
(iv) or (v), as applicable.     (iv)   With respect to any Performance Shares
that become vested in connection with a Change in Control described in
paragraphs 5(a), (b), (c) or (d) of the Plan, the number of shares of common
stock to which the Participant is entitled upon vesting shall be calculated as
if the Company had achieved 100% performance against goals, and shall be
distributed to the Participant free and clear of all restrictions as soon as
practicable following the Date of Termination, and the Participant shall have no
further rights under this Agreement.

3



--------------------------------------------------------------------------------



 



  (v)   With respect to any Performance Shares that become vested in connection
with a Change in Control described in paragraph 5(e) of the Plan, with respect
to a Participant as described therein relating to certain transactions involving
a Subsidiary or business segment, as soon as practicable following the Date of
Termination, the Participant shall receive a distribution, free and clear of all
restrictions, of the following number of shares of common stock, determined on
the assumption that the Company achieved both one hundred percent (100%)
performance against goal as follows:

  (A)   If the Date of Termination occurs during the first year of the
Performance Period, the Participant shall be entitled to receive Shares equal in
number to one-third (1/3) of his or her Performance Shares.     (B)   If the
Date of Termination occurs during the second year of the Performance Period, the
Participant shall be entitled to receive Shares equal in number to two-thirds
(2/3) of his or her Performance Shares.     (C)   If a Date of Termination
occurs during the third year of the Performance Period, such Participant shall
be entitled to receive Shares equal in number to the total of all of his or her
Performance Shares.

      Following a distribution in accordance with this subparagraph (v), the
Participant shall have no further rights under this Agreement.     (vi)   For
purposes of subparagraphs (iii) and (v), if, as a result of a Change in Control
described in paragraph 5(e) of the Plan, the Participant’s employer ceases to be
a Subsidiary (and the Participant’s employer is or becomes an entity that is
separate from the Company), and the Participant is not, immediately following
the Change in Control, employed by the Company or an entity that is then a
Subsidiary, then the occurrence of the Change in Control shall be treated as the
Participant’s Date of Termination caused by the Participant being discharged by
the employer without Cause.

  (e)   Subject to paragraph (d) above, if the Participant’s Date of Termination
occurs prior to the end of the Performance Period, the Participant shall forfeit
all shares and rights under this Agreement.     (f)   The Performance Shares may
not be sold, assigned, transferred, pledged or otherwise encumbered until the
shares have been distributed to the Participant free and clear of all
restrictions.

4



--------------------------------------------------------------------------------



 



4.   Voting Rights and Dividends. Notwithstanding anything to the contrary, the
Participant shall not be entitled to vote his or her Performance Shares until
such shares have been distributed.       Unless a Participant’s Date of
Termination shall have previously occurred, on each dividend payment date during
the Performance Period, the Participant’s account shall be credited with
dividend equivalents equal to the product of (x) the number of the Participant’s
Performance Shares and (y) the dividend declared on a single Share with respect
to the immediately preceding dividend record date. A Participant shall be
entitled to a distribution of an amount equal to the dividend equivalents
credited to his or her account if and when he or she is entitled to distribution
of such shares. The dividend equivalents attributable to forfeited Performance
Shares shall likewise be forfeited.

5.   Withholding. The grant, vesting and distribution of benefits under this
Agreement are subject to withholding of all applicable taxes. Subject to such
rules and limitations as may be established by the Committee from time to time,
the Participant may satisfy his or her withholding obligations through the
surrender of shares of common stock which the Participant already owns, or to
which the Participant is otherwise entitled under the Plan; provided, however,
that, except as otherwise provided by the Committee, such shares may be used to
satisfy not more than the Company’s minimum statutory withholding obligation
(based on minimum statutory withholding rates for Federal and state tax
purposes, including payroll taxes, that are applicable to such supplemental
taxable income).

6.   Heirs and Successors. This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. If any rights of
the Participant or benefits distributable to the Participant under this
Agreement have not been exercised or distributed, respectively, at the time of
the Participant’s death, such rights shall be exercisable by the Designated
Beneficiary, and such benefits shall be distributed to the Designated
Beneficiary, in accordance with the provisions of this Agreement and the Plan.
If a deceased Participant fails to designate a beneficiary, or if the Designated
Beneficiary does not survive the Participant, any rights that would have been
exercisable by the Participant and any benefits distributable to the Participant
shall be exercised by or distributed to the legal representative of the estate
of the Participant. If the Designated Beneficiary survives the Participant but
dies before the exercise of all rights or the complete distribution of benefits
under this Agreement, then any remaining rights and any remaining benefit
distribution shall be exercisable by or distributed to the legal representative
of the estate of the Designated Beneficiary.

7.   Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with

5



--------------------------------------------------------------------------------



 



    respect to the Plan. Any interpretation of the Agreement by the Committee
and any decision made by it with respect to the Agreement shall be final and
binding on all persons.

8.   Modification of Goals. In determining the extent to which the Performance
Goals (but not the Threshold Goal) have been achieved, the Committee may include
or exclude items or events that impact the final results, positively or
negatively, as it deems appropriate.

9.   Plan Governs. Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Plan, a copy of
which may be obtained by the Participant from the Director, Compensation of the
Company; and this Agreement is subject to all interpretations, amendments, rules
and regulations promulgated by the Committee from time to time pursuant to the
Plan.

10.   Not An Employment Contract. The grant of Performance Shares hereunder will
not confer on the Participant any right with respect to continuance of
employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate or modify the terms of such Participant’s employment
or other service at any time.

11.   Notices. Any written notices provided for in this Agreement or the Plan
shall be provided in accordance with paragraph 11(a) or 11(b), as applicable
and, if provided to the Company, shall be addressed as follows:

GATX Corporation
222 West Adams Street
Chicago, IL 60606-5314

  (a)   Any notice required by the Participant pursuant to the definition of
Good Reason, as described below, shall be in writing given by hand delivery or
by registered or certified mail, return receipt requested, postage prepaid,
addressed to the Senior Vice President, Human Resources and shall be effective
when actually received.     (b)   All other notices shall be in writing and
shall be deemed sufficiently given if either hand delivered or if sent by fax or
overnight courier, or by postage paid first class mail. Any such notice sent by
mail shall be deemed received three business days after mailing, but in no event
later than the date of actual receipt and shall be directed, if to the
Participant, at the Participant’s address indicated by the Company’s records, or
if to the Company, to the attention of the Director, Compensation.

6



--------------------------------------------------------------------------------



 



12.   Amendment. This Agreement may be amended in accordance with the provisions
of the Plan, and may otherwise be amended by written agreement of the parties.

13.   Definitions. For purposes of this Agreement, the terms used in this
Agreement shall be subject to the following:

    3-Year Average Return on Equity. The term “3-Year Average Return on Equity”
shall mean the sum of net income divided by average equity for each year in the
Performance Period divided by three (3). Accumulated other comprehensive income
is excluded from equity.       3-Year Cumulative Investment Volume. The term
“3-Year Cumulative Investment Volume” shall mean the sum of consolidated
cumulative GAAP basis portfolio investments and capital additions as reported on
the company’s audited balance sheet for each year in the Performance Period.
Purchases of leased in assets are excluded.       Cause. The term “Cause” shall
mean (i) the willful and continued failure of the Participant to perform the
Participant’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), or
(ii) the willful engaging by the Participant in illegal conduct or gross
misconduct in the course of his or her discharge of duties for the Company. For
purposes of this provision, no act or failure to act, on the part of the
Participant, shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief, that the
Participant’s action or omission was in the best interests of the Company.      
Change in Control. The term “Change in Control” shall have the meaning ascribed
to it in Section 5 of the Plan.       Date of Termination. The term “Date of
Termination” means the first day occurring on or after the Grant Date on which
the Participant is not employed by the Company or any Subsidiary, regardless of
the reason for the termination of employment; provided that a termination of
employment shall not be deemed to occur by reason of a transfer of the
Participant between the Company and a Subsidiary or between two Subsidiaries;
and further provided that the Participant’s employment shall not be considered
terminated while the Participant is on a leave of absence from the Company or a
Subsidiary approved by the Participant’s employer.       Designated Beneficiary.
The beneficiary or beneficiaries designated by the Participant in a writing
filed with the Committee in such form and at such time as the Committee shall
require.

7



--------------------------------------------------------------------------------



 



    Disability. Except as otherwise provided by the Committee, the Participant
shall be considered to have a “Disability” during the period in which the
Participant is considered to be “disabled” as that term is defined in the
Company’s long term disability plan.       Good Reason. The term “Good Reason”
shall mean the occurrence of one or more of the following conditions without the
consent of the Participant:

  (a)   A material diminution in the Participant’s base compensation, compared
with the Participant’s base compensation in effect immediately prior to the
consummation of a Change in Control.     (b)   A material diminution in the
Participant’s authority, duties, or responsibilities, compared with the
authority, duties, and responsibilities of the Participant immediately prior to
the consummation of a Change in Control.     (c)   The Participant is required
to report to a supervisor with materially less authority, duties, or
responsibilities than the authority, duties, and responsibilities of the
supervisor who had the greatest such authority, duties, and responsibilities at
the time the Participant was required to report to such supervisor during the
120-day period immediately preceding the consummation of a Change in Control.  
  (d)   A material diminution in the budget over which the Participant retains
authority, compared with the most significant budget, if any, over which the
Participant had authority at any time during the 120-day period immediately
preceding the consummation of a Change in Control.     (e)   A material change
in the geographic location at which the Participant must perform services.    
(f)   Any other action or inaction by the Company that constitutes a material
breach of any change of control agreement between the Company and the
Participant that is in effect when a Change in Control occurs.

    If (I) the Participant provides written notice to the Company of the
occurrence of Good Reason within a reasonable time (not more than 90 days) after
the Participant has knowledge of the circumstances constituting Good Reason,
which notice specifically identifies the circumstances which the Participant
believes constitute Good Reason; (II) the Company fails to notify the
Participant of the Company’s intended method of correction within a reasonable
period of time (not less than 30 days) after the Company receives the notice, or
the Company fails to correct the circumstances within a reasonable period of
time after such notice (except that no such opportunity to correct shall be
applicable if the circumstances constituting Good Reason are those described in
paragraph

8



--------------------------------------------------------------------------------



 



(e) above, relating to relocation); and (III) the Participant resigns within a
reasonable time after receiving the Company’s response, if such notice does not
indicate an intention to correct such circumstances, or within a reasonable time
after the Company fails to correct such circumstances (provided that in no event
may such termination occur more than two years after the initial existence of
the condition constituting Good Reason); then the Participant shall be
considered to have terminated for Good Reason.

    Performance Goals. The term “Performance Goals” shall mean 3-Year Average
Return On Equity and 3-Year Cumulative Investment Volume established by the
Committee for the Performance Period as set forth in Exhibit 1.      
Retirement. “Retirement” of the Participant means retirement on a “Retirement
Date,” as that term is defined in the GATX Corporation Non-Contributory Pension
Plan for Salaried Employees (the “Pension Plan”).

     IN WITNESS WHEREOF, the Participant has executed this Agreement, and the
Company has caused these presents to be executed in its name and on its behalf,
all as of the Grant Date.
Participant:                                         

      GATX Corporation
 
   
By:
  (SIGNATURE) [c50951c5095101.gif]
Its:
  Chairman, President and CEO

9



--------------------------------------------------------------------------------



 



Exhibit 1
Performance Goals, Weights and % of Target Earned
[YEAR] — [YEAR] Performance Period

          3-Year Average ROE (1)          (50% weight)   % of Target Grant
Earned
< _____%
    0.0 %
_____   %
    25.0 %
_____   %
    50.0 %
_____   %
    75.0 %
_____   %
    100.0 %
_____   %
    125.0 %
_____   %
    150.0 %
_____   % or more
    200.0 %

Interpolated for actual performance between levels shown
 

(1)   3-Year Average Return on Equity is defined as the sum of net income
divided by average equity for each year in the Performance Period divided by
three (3); excludes accumulated other comprehensive income from equity.

          3-Year Cumulative     Investment Volume (2)          (50% weight)   %
of Target Grant Earned
< $______ billion
    0 %
$______ billion
    25 %
$______ billion
    50 %
$______ billion
    75 %
$______ billion
    100 %
$______ billion
    125 %
$______ billion
    150 %
>= $______ billion
    200 %

 

(2)   3-Year Cumulative Investment Volume is defined as the sum of consolidated
cumulative GAAP basis portfolio investments and capital additions as externally
reported for each year in the Performance Period; excludes purchases of leased
in assets.

In determining the extent to which the Performance Goals (but not the Threshold
Goal) have been achieved, the Compensation Committee, in its sole discretion,
may include or exclude items or events that impact the final results, positively
or negatively. However, in no event will the award exceed the Unadjusted Award
Amount.

 



--------------------------------------------------------------------------------



 



Exhibit 2
Sample Calculation of Performance Shares Earned
Number of Performance Shares Granted: 1,000

                                                                             
Weighted Performance           Target   Assumed   Payout   Payout      Goal  
Weight   Goal   Actual   Percentage   Percentage
3-Year Average ROE
    50 %     _____ %     _____ %     150 %     75.0 %
 
                                       
3-Year Cumulative Investment Volume
    50 %   $_____ billion   $_____ billion     75 %     37.5 %
Total Weighted Payout
                                    112.5 %

Performance Shares Earned

                              Total     Weighted   Performance Shares Granted  
Payout   Shares Earned
       1,000 x
    112.5 %     = 1,125  

 